Citation Nr: 0118962	
Decision Date: 07/20/01    Archive Date: 07/24/01

DOCKET NO.  97-21 730	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for right ear hearing 
loss.

2.  Entitlement to service connection for arthritis of the 
left hand, including as secondary to a service-connected 
laceration scar of the left fifth finger.

3.  Entitlement to service connection for a disability of the 
left wrist, including as secondary to a service-connected 
laceration scar of the left fifth finger.

4.  Entitlement to service connection for a "stomach" 
ulcer.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. H. Donnelly, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1965 to 
June 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from two rating decisions by the Waco, 
Texas, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  The first rating decision, dated March 1997, 
denied service connection for the veteran's left wrist 
condition and arthritis of the left hand.  A notice of 
disagreement was received in March 1997, a statement of the 
case was issued in April 1997, and a substantive appeal was 
received in May 1997.  Although the veteran initially 
requested a Board hearing regarding service connection for 
the hand and wrist disabilities, he subsequently elected to 
have an RO hearing was held in September 1998.

This appeal also arises from an October 1999 rating decision 
which denied service connection for a stomach ulcer and 
hearing loss of the right ear.  The veteran was notified of 
the decision in February 2000.  A notice of disagreement was 
received in March 2000, a statement of the case was issued in 
July 2000, and a substantive appeal was received in July 
2000.  No hearing was requested on these issues.



FINDING OF FACT

The positive evidence is in a state of equipoise with the 
negative evidence on the question of whether the veteran's 
preexisting right ear hearing loss increased in severity 
during his active military service.


CONCLUSION OF LAW

Right ear hearing loss was aggravated during the veteran's 
active military service.  38 U.S.C.A. § 1110, 1131 (West 
1991); Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000); 38 C.F.R. § 3.303 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA).  This newly enacted legislation provides, 
among other things, for notice and assistance to claimants 
under certain circumstances.  Where laws or regulations 
change after a claim has been filed or reopened and before 
the administrative or judicial process has been concluded, 
the version most favorable to the appellant will apply unless 
Congress provided otherwise or has permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary has done 
so.  Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

With regard to the right ear hearing loss issue, the Board 
finds that there has been substantial compliance with the 
assistance provisions of the new legislation.  The record 
includes a recent VA examination reports, as well as VA 
outpatient records, private medical records, and service 
medical records.  Significantly, no additional pertinent 
evidence has been identified by the veteran.  The Board 
therefore finds that the record as it stands is adequate to 
allow for equitable review of the veteran's appeal as to the 
hearing loss issue.  

Further, the veteran and his representative have been 
notified of the applicable laws and regulations which set 
forth the criteria for entitlement to service connection for 
hearing loss of the right ear.  The discussions in the rating 
decision, statement of the case, supplemental statements of 
the case and other communications have informed the veteran 
and his representative of the information and evidence 
necessary to warrant entitlement to the benefit sought.  The 
Board, therefore, finds that the notice requirements of the 
new law have been met as to this issue.  

Under the circumstances of this case where there has been 
substantial compliance with the Veterans Claims Assistance 
Act of 2000, a remand would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit to flowing to the veteran are 
to be avoided).  Moreover, given the completeness of the 
present record which shows substantial compliance with the 
notice/assistance provisions of the new legislation, the 
Board finds no prejudice to the veteran by proceeding with 
appellate review despite the fact that implementing 
regulations have not yet been promulgated.

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty. 38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303.  For the purposes of applying the laws 
administered by VA, impaired hearing will be considered to be 
a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  38 
C.F.R. § 3.385.

In the present case, the evidence clearly shows that there 
was a pre-existing hearing loss in the veteran's right ear at 
the time of his entry into military service, especially at 
higher frequencies.  In this regard, audiological examination 
in May 1965, at the time of entry into service, showed pure 
tone thresholds, in decibels, of 10, 5, 5 and 55 in the 500, 
1000, 2000 and 4000 Hertz frequencies.  No reading was 
reported at the 3000 Hertz level.  The 55 decibel reading at 
the 4000 Hertz level meets the definition of hearing loss 
under 38 C.F.R. § 3.385. 

Upon separation examination, audiological testing showed the 
following pure tone threshold levels, in decibels, of 20, 20, 
20, 15 and 40 at the 500, 1000, 2000, 3000 and 4000 Hertz 
levels.  It is true, as the RO has pointed out, that the pure 
tone threshold at the 4000 Hertz level appears to have 
actually decreased during the veteran's service.  However, 
the upward shift at the 500, 1000 and 2000 levels suggests 
some decrease in hearing acuity at those levels.  

Looking to more current evidence, audiological testing of the 
right ear upon VA examination in July 1999 showed readings of 
15, 15, 65, 70 and 70 decibels at the pertinent Hertz levels.  

While recognizing that the veteran's right ear hearing acuity 
appears to have remained the same or actually improved at 
certain Hertz levels during service, the fact that hearing 
acuity at other levels appears to have decreased leads the 
Board to conclude that a reasonable doubt exists regarding 
aggravation of the veteran's service-connected right ear 
hearing loss.  All such doubt is to be resolved in the 
veteran's favor.  38 U.S.C.A. § 5107(b) (West 1991); Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 
Stat. 2096, 2098-99 (2000) (to be codified at 38 U.S.C. 
§ 5107).  



ORDER

Entitlement to service connection for right ear hearing loss 
is warranted.  The appeal is granted to this extent.


REMAND

With regard to the remaining service connection issues, the 
Board believes that the provisions of the newly enacted 
Veterans Claims Assistance Act of 2000 requires further 
action.  In this regard, although the record contains 
multiple private treatment records, VA outpatient records, 
and recent VA examinations, all of the medical evidence deals 
either with treating the veteran's present symptomatology or 
evaluating his current level of disability.  It does not 
appear that clear medical etiology opinions have been 
obtained.  Under the assistance provisions of the VCAA, 
therefore, the matter is REMANDED for the following actions:

1.  The RO should review the claims file 
to ensure compliance with all 
notice/assistance provisions of the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  In this regard, any pertinent VA 
and private medical records which are not 
already of record should be obtained and 
associated with the claims file.

2.  The veteran should be scheduled for a 
VA examination of the left hand and 
wrist.  It is imperative that the claims 
file be made available to and be reviewed 
by the examiner in connection with the 
examination.  Any medically indicated 
special tests and studies should be 
accomplished.  Any current left hand 
and/or left wrist disorders should be 
clearly identified.  After reviewing the 
claims file and examining the veteran, 
the examiner should offer an opinion as 
to whether it is at least as likely as 
not that any such disorders resulted from 
any disease or injury in service shown by 
the evidence, or were caused by or 
aggravated by the service connected left 
fifth finger laceration scar. A detailed 
rationale for all opinions expressed 
would be helpful and is hereby requested.  

3.  The veteran should be scheduled for a 
specia VA examination for the purpose of 
ascertaining the nature and etiology of 
the claimed stomach ulcer.  It is 
imperative that the claims file be made 
available to and be reviewed by the 
examiner in connection with the 
examination.  Any medically indicated 
special tests and studies should be 
accomplished.  After reviewing the claims 
file and examining the veteran, the 
examiner should offer an opinion as to 
whether it is at least as likely as not 
that the any present ulcer disease is 
related to the gastrointestinal 
complaints noted during service.  A 
detailed rationale for all opinions 
expressed would be helpful and is hereby 
requested.  

4.  After completion of the above, the RO 
should review the expanded record and 
determine whether the benefits sought can 
be granted.  The veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case addressing any issue which remains 
denied.  After they are afforded an 
opportunity to respond, the case should 
be returned to the Board for appellate 
review.  

The veteran and his representative have the right to submit 
additional evidence and argument in connection with the 
matter or matters addressed by the Board in this remand.  
Kutscherousky v. West, 12 Vet. App. 369 (1999)



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals


 


